DETAILED ACTION
1.          Claims 1-24 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 9/20/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
4.          In response to the amendments received in the Office on 11/05/2021, the Office acknowledges the current status of the claims: claims 21-24 have been added new and no new matter appears to be added.

Response to Arguments
5.          Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. Examiner addresses Applicant’s concerns in the following discussion.
     a) Applicant argues Veillette does not disclose, teach, or suggest “receiving, by the parent device, a data message from an end device” as recited in claim (see Remarks, pages 15-16). Examiner respectfully disagrees. Paragraphs [0048-0049] of the 
     b) With respect to claims 8 and 15, Applicant contends Veillette’s description in [0219-0221] does not expressly anticipate the limitations “receive a data message from an end device” (claim 8) and “transmit a data message to a parent device” (claim 15) (Remarks, pages 16-17). Examiner respectfully disagrees at least for the reasons discussed above with respect to claim 1.
     c) Claims 21-24 are allowed for including objected-to subject matter from one or more of claims 4, 11, 13, and 18. 

Examiner respectfully maintains the rejections of claims 1-3, 5-10, 12, 14-17, 19, and 20.

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.         Claims 1-3, 5-10, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2010/0061272 A1 to Veillette (hereinafter “Veillette”).
           Regarding Claim 1, Veillette discloses a method of indicating pending data by a parent device in a wireless mesh network, the method comprising:
     receiving, by the parent device, a data message from an end device (Veillette: [0219-0221] – corresponds to receiving at a parent device a request message from an end device.);
     in response to receiving the data message, determining whether there is a buffered message for the end device (Veillette: [0219-0221] – corresponds to one or more devices determining whether or not there is buffered data.); and either:
          responsive to determining there is not a buffered message for the end device, transmitting a data message acknowledgement including a frame pending value indicating there is not a buffered message for the end device (Veillette: [0219-0222] – corresponds to receiving an acknowledgement with a frame-pending bit that is not set.); or
          responsive to determining there is a buffered message for the end device, transmitting the data message acknowledgement including the frame pending value indicating there is a buffered message for the end device (Veillette: [0219-0222] – corresponds to receiving an acknowledgement with a frame-pending bit that is which is effective to cause the end device to request the buffered message (Veillette: [0219-0221] – end device requests buffered data.).
           Regarding Claim 2, Veillette discloses the method of claim 1, comprising:
     receiving, by the parent device, a data request command from the end device (Veillette: [0219-0221] – corresponds to receiving at a parent device a request message from an end device.); and
     in response to the data request command, transmitting the buffered message to the end device (Veillette: [0219-0221] – end device requests buffered data.).
           Regarding Claim 3, Veillette discloses the method of claim 2, wherein the data request command is an IEEE 802.15.4 Data Request command (Veillette: [0156], [0194], and [0265] – the message exchange incorporates frame headers under IEEE 802.15.4. See also [0218].).
            Regarding Claim 5, Veillette discloses the method of claim 2, wherein if the parent device fails to receive an acknowledgement in response to transmitting the buffered message, the parent device buffers the message until receiving another data request command from the end device (Veillette: [0219-0222]: Interpreted as a sleep interval expiring, in which Veillette suggests Node-B (parent) continuously buffers frames destined for Node-A, and releases buffered frame upon receiving an ACK MAC-PDU from Node-A.).
            Regarding Claim 6, Veillette discloses the method of claim 1, comprising:
     receiving, by the parent device, a message addressed to the end device (Veillette: [0219-0222] – corresponds to buffering a message at a Node-B destined for Node-A.);
acknowledging the message on behalf of the end device (Veillette: [0216] and [0219-0222] – corresponds to Node-B determining a message for its child by at least an association with an end device table. Node-B buffers response frames destined for Node-A, suggesting an acknowledgement.); and
     buffering the message (Veillette: [0219-0222] – corresponds to buffering a message at a Node-B destined for Node-A.).
            Regarding Claim 7, Veillette discloses the method of claim 1, wherein the data message is an IEEE 802.15.4 data message (Veillette: [0156], [0194], and [0265] – the message exchange incorporates frame headers under IEEE 802.15.4. See also [0218].).

            Claims 8-10, 12, and 14, directed to an apparatus embodiment of claims 1-3, 5, and 7, recite similar features as claims 1-3, 5, and 7, respectively, and are therefore rejected upon the same grounds as claims 1-3, 5, and 7. Please see above rejections of claims 1-3, 5, and 7. Veillette further discloses the apparatus with respect to Figure 2 and at least [0152-0154] which suggest each node in the mesh topology is required to interface as defined by the SecureMesh protocol, and each device is required to include at least a processor and memory to execute instructions for implementing the steps as described in at least [0218-0222].

            Regarding Claim 15, Veillette discloses a mesh network device configured as an end device, the mesh network device comprising:
     a mesh network interface configured for communication in a wireless mesh network; and
     a memory and processor system to implement a routing application that is configured to (Veillette discloses the apparatus with respect to Figure 2 and at least [0152-0154] which suggest each node in the mesh topology is required to interface as defined by the SecureMesh protocol, and each device is required to include at least a processor and memory to execute instructions for implementing the steps as described in at least [0218-0222].):
          transmit a data message to a parent device (Veillette: [0219-0221] – corresponds to receiving at a parent device a request message from an end device.);
         in response to the transmission of the data message, receive, from the parent device, a data message acknowledgement including an indication of whether the parent device is buffering a message for the end device (Veillette: [0218-0221] – corresponds to one or more devices determining whether or not there is buffered data.); and either:
                 transmit a data request command that is effective to cause the parent device to transmit the buffered message (Veillette: [0219-0222] – corresponds to receiving an acknowledgement with a frame-pending bit that is set.), and receive the buffered message from the parent device (Veillette: [0218-0221] – end device requests buffered data.); or
                transition to a low-power state (Veillette: [0219-0222] – corresponds to transitioning to a sleep state either after an interval has expired or when the frame-pending bit is not set.).
Regarding Claim 16, Veillette discloses the mesh network device of claim 15, wherein the end device transitions from the low-power state to a high-power state before the transmission of the data message to the parent device (Veillette: [0218-0222] – corresponds to an awake state from a sleep state for transmission/reception of data messages. See also [0144].).
            Regarding Claim 17, Veillette discloses the mesh network device of claim 15, wherein the routing application is configured to:
     transition the end device to the low-power state after receiving the data message acknowledgement (Veillette: [0218-0222] – corresponds to a transition from wake interval to a sleep state after receiving ACK MAC-PDU.); and
     after a period of time, transition the end device to a high-power state before transmitting the data request command (Veillette: [0218-0222] – corresponds to an awake state from a sleep state for transmission/reception of data messages. See also [0144].).
            Regarding Claim 19, Veillette discloses the mesh network device of claim 15, wherein the data request command is an IEEE 802.15.4 Data Request command (Veillette: [0156], [0194], and [0265] – the message exchange incorporates frame headers under IEEE 802.15.4. See also [0218].).
            Regarding Claim 20, Veillette discloses the mesh network device of claim 15, wherein the data message is destined for the parent device (Veillette: [0218-0222] – corresponds to receipt of the request message at parent node.), or wherein the transmission of the data message is effective to cause the parent device to forward the message to another device (Veillette: [0218-0222] – corresponds to parent node sending/forwarding data transmission to end node as soon as received.).
            
Allowable Subject Matter
9.          Claims 4, 11, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.         Claims 21-24 are allowed.
11.         The following is an examiner’s statement of reasons for allowance: in consideration of the amended claim(s) to incorporate features of objected claim matter as indicated by the Examiner in the Office action mailed 11/05/2021, Examiner is of the opinion the Allowance of the Application is made clear in the record. See MPEP 1302.14: “The primary reason for the allowance of the claims is the inclusion of the limitation in all the [independent] claims which is not found in the prior art references.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 3, 2022